DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 12/12/2022 to Examiner's Non-Final communicatio.
Claims 1-25 have been examined in this application. Claims 21-25 are newly presented.
No new information disclosure statement (IDS) has been submitted.

Response to Arguments
Applicant's arguments filed 12/12/2022, pages 11-15, regarding claims 1-8 being interpreted under 35 U.S.C. 112(f) have been fully considered but are not persuasive. 

I. Applicant cites broad paragraphs in the Specification as providing the structure for the claimed “custody controller unit.”
A. The language used in the claims invokes the three prong test under 112(f).
	Examiner respectfully disagrees that the claimed “custody controller unit… repeatedly and automatically polls…” does not invoke 112(f). The limitation at issue clearly invokes 112(f) as the limitation passes the three prong test. The Specification providing support for the controller unit comprising sufficient structure is not relevant to the claims, which do not claim the structure and instead recite a “controller unit” that is not the same as a “processor” or computer that can be interpreted as having sufficient structure. As a result, the interpretation of the claims is maintained. 
	To potentially overcome the interpretation Applicant can amend the claims to recite the structure the comprises the controller unit and remove the terms “controller unit.” For instance, the claims could read “a diamond custody controller processor.” Support for any amendment is required. 

Applicant's arguments filed 12/12/2022, pages 11-14, regarding claim rejections under 112(a) have been fully considered but are partially persuasive. 

I. Applicant argues that the Specification provides support for “automatic delivery of diamonds…”
A. The Specification support outputting retrieval and shipping instructions. 
Examiner disagrees with Applicant’s arguments. Applicant points to various paragraphs of the Specification in which support is found for the “custody controller unit” being able to output the retrieval and the shipping instructions for shipping to the new custodian; Paragraph 85. Paragraphs 94 and 106 also disclose similar language but they do not disclose “automatic delivery of diamonds.”
The pre-amble of the claims at issue, claims 1 and 9 and related dependent claims, recite “A diamond custody system providing automatic delivery of diamonds from a diamond custodian” and “A method of diamond custody with automatic delivery of diamonds from a diamond custodian.” Emphasis added. 
The interpretation of the claims is clear, the delivery of the diamonds is done in an automatic manner. Therefore, the Specification must disclose how such automation is carried out. The Specification, at best, discloses that the “custody” system provides shipping and retrieval instructions. Shipping and retrieval instructions cannot equate to physically delivering a diamond to someone automatically. A person would have to use the printed shipping and retrieval instructions that are printed by the “custody” system in order to ship the diamond. 
The Specification was reviewed again and no support can be found for the limitation at issue. Claims 1 and 9 and all dependent claims are rejected. 

Applicant's arguments filed 12/12/2022, pages 11-14, regarding claims 17-20 being rejected under 112(b) have been fully considered but are not persuasive. 

I. Applicant argues that the instructions cause the processor to carry out the limitations at issue.
A. The claimed processor only performs operations that the Applicant has underlined in their Remarks and does not perform the remaining limitations.
Examiner respectfully disagrees with Applicant’s arguments regarding the rejection of claims 17-20 as being indefinite.  Applicant concedes in their remarks, page 15, that the processor performs the claimed limitations and emphasizes by underlining the limitations that the processor carries out. The limitations not underlined/emphasized are the limitation that are in fact the reason for the rejection. 
Claim 17 is directed to a “system for diamond trading…on a blockchain.” The pre-amble first introduces “a blockchain” as being the entity for which the diamond NFTs will be traded on.
Claim 17, then recites “broadcast a diamond NFT mint transaction to a network of a blockchain…” this broadcasting limitation is solely directed to what the processor of the system does; which is to simply send/broadcast said mint transaction. The “a network of a blockchain” is not interpreted as being comprised within the claimed system. The system only includes the processor which only broadcasts the mint transaction request. Therefore, the broadcasting triggering the “network of a blockchain” to “create a new diamond NFT… [AND] minting transaction storing the diamond profile in the diamond NFT itself and storing in the diamond NFT itself at least one signal message” are limitations which are interpreted to be carried out by and entity or entities that are outside of the claimed scope since they are not positively recited as being carried out by the claimed system that is the processor of the system that carries out the limitations of the claims as a whole. 
Because the limitations are clearly interpreted as being carried out by another entity other than the claimed system (i.e. the argued processor executing the instructions…), the claim and all dependent claims are indefinite for lack of clear scope. The claimed processor does not carry out the limitations at issue. 


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a diamond custody controller unit… repeatedly and automatically polls… and… outputting retrieval instructions …” in claims 1-8, and 21-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claims 1 and 9, the claims recite “automatic delivery of diamonds…” in the pre-amble. It is not known how the automatic deliver is carried out. The Specification does not provide support for the limitation at issue. The Specification discloses automatically printing instructions on how to deliver the diamonds. Printing instructions is not the same as physically delivering the diamonds automatically. Merely automating something is also obvious in the art, however, the Specification must disclose how such automatic delivery of the diamonds is done and based on what. 
Amending the claims to remove the automatic delivery of the diamonds from the pre-amble would result in the potential withdrawal of the rejection. 
As a result, the claims and all dependent claims are rejected for at least mere dependence on the rejected claims. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Per claims 17-20, the claims are indefinite because they cover limitations, which are interpreted to be carried out by another entity that is outside the claimed scope. 
Per claim 17, the claim recites:
“A system for diamond trading with diamond non-fungible tokens (NFTs) on a blockchain, the system comprising: 
one or more processors; and a computer readable medium storing instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receive an offer for sale of a physical diamond from a diamond supplier at a purchase price, the offer for sale including a diamond profile describing characteristics of the physical diamond; 
broadcast a diamond NFT minting transaction to a network of a blockchain, wherein the broadcasting is configured to trigger creation of that will, when confirmed according to the consensus rules of the blockchain, create a new diamond NFT independently transferable on the blockchain representing ownership of the physical diamond, the minting transaction storing the diamond profile in the diamond NFT itself and storing in the diamond NFT itself at least one signal message…” Emphasis added. 

Claim 17 is directed to a “system for diamond trading…on a blockchain.” The pre-amble first introduces “a blockchain” as being the entity for which the diamond NFTs will be traded on.
Claim 17, then recites “broadcast a diamond NFT mint transaction to a network of a blockchain…” this broadcasting limitation is solely directed to what the processor of the system does; which is to simply send/broadcast said mint transaction. The “a network of a blockchain” is not interpreted as being comprised within the claimed system. The system only includes the processor which only broadcasts the mint transaction request. Therefore, the broadcasting triggering the “network of a blockchain” to “create a new diamond NFT… [AND] minting transaction storing the diamond profile in the diamond NFT itself and storing in the diamond NFT itself at least one signal message” are limitations which are interpreted to be carried out by entities that are outside of the claimed scope since they are not positively recited as being carried out by the claimed system that is the processor of the system that carries out the limitations of the claims as a whole. 
Because the limitations are interpreted as being carried out by another entity other than the claimed system, the claim and all dependent claims are indefinite for lack of clear scope. 
To attempt to overcome the rejection, each of the different limitations in the claim must be recited positively as being carried out by the processor that comprises the system. Support for such an amendment would also be required. On the other hand, if the limitations at issue are in fact carried out by another entity that is not comprised within the claimed system, then the claim could be amended to include the entity that carries out the limitations in order to attempt to overcome the rejection (i.e. system further comprising; the network of a blockchain, comprising one or more processors of the network of the blockchain, memory storing the network of the blockchain instructions that when executed by the one or more processors of the network of the blockchain, causes the one or more processors of the network of the blockchain to performs steps of: receiving the broadcast message; and in response to receiving the broadcast message creating a new diamond NFT independently transferable on the blockchain in response to confirming consensus rules of the blockchain, and storing the diamond profile  and at least one signal message in the diamond NFT itself). 

Claim 18 recites “burn the diamond NFT.” This burning is not carried out by the claimed system as explained above. The burning of the diamond NFT is done by the network of the blockchain. 

Similarly, claim 19 recites “write the location status verification of the physical diamond into the diamond NFT itself.”
Claim 20 recites “write a storage fee due signal message into the diamond NFT itself… determine that the storage fee has been paid; and… remove the storage fee due signal message” are outside the scope.
Each of the above limitations are determined to be outside the claimed scope; system comprising one or more processors performing the claimed operations; as explained above. 
As a result, the claims are indefinite. 
Any teaching of what the processors perform will be determined as reading on the claims and all limitations above will not be given patentable weight. 





References
U.S. Patent Application Publication 2019/0366475 to Scarselli teaches the majority of Applicant claims. Scarselli focuses on the selling and secure sale of diamonds using blockchain and a distributed ledger. Execution of a smart contract is carried out to insure the ownership of the diamonds is legitimate and an NFT is assigned to the owner of the diamond. 
U.S. Patent Application Publication 2019/0279204 to Norton teaches selling goods and creating shipping instructions to provide the goods to a customer that purchased the goods.
WO 2020113900 to Li teaches finding a storage location of a product and stock of product before triggering a shipping instruction(s). Li teaches the use of a blockchain, wherein “in general, on the one hand, the blockchain can provide reliable points information because it has the characteristics of non-tampering, decentralization and high transparency. On the other hand, it uses a unified rule to calculate the point value, which means that points between different merchants can be exchanged on a peer-to-peer basis, thereby improving the versatility of points and expanding the use of points… online order placing instruction includes the product information of the offline product and the mobile phone number of the consignee. After the user pays successfully, the server sends the information including the pick-up code and pick-up location to the phone number of the shipper according to the online order placing instruction.”

The references considered and those cited but not considered along with the references found during extensive searches do not teach the claimed limitations as a whole. Further NPL and Foreign references were also considered; however they fail to teach, in an obvious manner, the claimed limitations as whole. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/            Primary Examiner, Art Unit 3685                                                                                                                                                                                            	12/15/2022